Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 1 of 26




            Exhibit 6
                            Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 2 of 26




          Claim                                              Analysis
    [10.1]         A To the extent preamble is limiting, Dell Technologies (“Defendant”) makes, uses, sells
    communications   and/or offers to sell a communications system.
    system
    comprising:      This element is infringed literally, or in the alternative, under the doctrine of
                     equivalents.

                        For example, Defendant provides Latitude 7424 Rugged Extreme Laptop 1 (used herein
                        as an exemplary product) which supports Windows 10 has Find My Device feature to
                        allow users to perform security functions of the Latitude 7424 Rugged Extreme Laptop
                        when it is stolen or lost by using a communication network (Wi-Fi network). The user
                        logs in into the Find My Device account on another device using Microsoft account ID
                        associated with the lost/stolen Latitude 7424 Rugged Extreme Laptop in order to locate
                        the device.




1
  While Latitude 7424 Rugged Extreme Laptop has been used as an exemplary infringing product, all Dell laptops/tablets including
but not limited to Latitude 5424 Rugged, Latitude 12 7220 Rugged Extreme, and Latitude 7220EX Rugged Extreme Tablet as well
as variants and versions of these products have same functionality. The presently charted exemplary infringing product is
representative for purposes of illustrating infringement of the other Dell devices.


                                                                                                                              1
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 3 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




                                                                                   2
   Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 4 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location



                                                                                      3
   Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 5 of 26




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location



                                                                                      4
                       Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 6 of 26




[10.2] a mobile      Defendant provides a mobile station configured to communicate via a communications
station configured   network.
to communicate
via              a   This element is infringed literally, or in the alternative, under the doctrine of
communications       equivalents.
network, wherein
the mobile station   For example, Defendant provides Latitude 7424 Rugged Extreme Laptop (“mobile
comprises:           station”) which has ability to communicate using communication network such as Wi-Fi
                     network to perform the Find My device security functions.




                     Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
                     7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
                     xctol742414us#techspecs_section




                                                                                                            5
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 7 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




                                                                                   6
   Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 8 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map


                                                                                      7
   Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 9 of 26




%20showing%20your%20device's%20location.




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location.




Source:     https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-


                                                                                      8
                        Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 10 of 26




                      lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
                      %20showing%20your%20device's%20location.

                     Further, to the extent this element is performed at least in part by Defendant's
                     software source code, Plaintiff shall supplement these contentions pursuant to
                     production of such source code by the Defendant.
[10.3]    a     user Defendant provides a user identifying device configured to generating data identifying
identifying   device a user of the mobile station.
configured        to
generating      data This element is infringed literally, or in the alternative, under the doctrine of
identifying   a user equivalents.
of    the     mobile
station;             For example, Defendant’s Latitude 7424 Rugged Extreme Laptop comprises a GPS
                     sensor (Dedicated u-blox NEO-MQN GPS Card) (“user identifying device”) which
                     generates location coordinates (“generating data identifying a user”) in order to locate
                     the Latitude 7424 Rugged Extreme Laptop device when lost/stolen.




                                                                                                            9
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 11 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




                                                                                  10
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 12 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location




                                                                                     11
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 13 of 26




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location.




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device's%20location




                                                                                     12
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 14 of 26




Source: https://www.youtube.com/watch?v=Mo8W-xRpCHU, at 2:57




Source: https://www.youtube.com/watch?v=Mo8W-xRpCHU, at 3:16


                                                                 13
                        Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 15 of 26




                      Further, to the extent this element is performed at least in part by Defendant's
                      software source code, Plaintiff shall supplement these contentions pursuant to
                      production of such source code by the Defendant.
[10.4] a receiver     Defendant provides a receiver configured to receiving at least one security message,
configured       to   wherein the least one security message comprises at least one security function, and
receiving at least    wherein at least one security function comprises actuating the user identifying device
one        security   to generate user-identifying data, and thereafter transmitting a status message
message, wherein      including the user-identifying data.
the    least   one
security message      This element is infringed literally, or in the alternative, under the doctrine of
comprises at least    equivalents.
one        security
function,      and    For example, Defendant’s Latitude 7424 Rugged Extreme Laptop comprises a receiver
wherein at least      which receives a message (notification) from the user looking for it. The message
one        security   comprises instructions for Latitude 7424 Rugged Extreme Laptop to generate its latest
function              location coordinates using inbuilt GPS sensor in order to determine the location. The
comprises             location determining data is transmitted back to the user looking for his/her Latitude
actuating the user    7424 Rugged Extreme Laptop.
identifying device
to generate user-
identifying data,
and      thereafter
transmitting      a
status    message
including       the
user-identifying
data; and




                                                                                                          14
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 16 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




                                                                                  15
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 17 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device’s%20location




                                                                                     16
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 18 of 26




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device’s%20location




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device’s%20location




                                                                                     17
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 19 of 26




Source: https://www.youtube.com/watch?v=Mo8W-xRpCHU, at 2:57




                                                                 Notification in
                                                                 the lost/stolen
                                                                    device.




Source: https://www.youtube.com/watch?v=Mo8W-xRpCHU, at 3:16 (annotated)


                                                                                   18
                      Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 20 of 26




                    Further, to the extent this element is performed at least in part by Defendant’s
                    software source code, Plaintiff shall supplement these contentions pursuant to
                    production of such source code by the Defendant.
[10.5] a controller Defendant provides a controller configured to the user identifying device and the
configured to the receiver, wherein the controller is configured to interpreting the at least one security
user    identifying message and thereafter performing the at least one security function.
device and the
receiver, wherein This element is infringed literally, or in the alternative, under the doctrine of
the controller is equivalents.
configured       to
interpreting    the For example, Defendant’s Latitude 7424 Rugged Extreme Laptop comprises a controller
at    least    one (Intel Core i3/ i5/ i7 processor) coupled with the receiver and GPS sensor. The controller
security message interprets the message (notification) received at receiver and in response commands
and      thereafter the GPS sensor to calculate the location coordinates of the device in order to determine
performing the at the location of the device.
least one security
function.




                                                                                                           19
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 21 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




                                                                                  20
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 22 of 26




Source:    https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-
7424-rugged-extreme-laptop/spd/latitude-14-7424-laptop/
xctol742414us#techspecs_section




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device’s%20location




                                                                                     21
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 23 of 26




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map
%20showing%20your%20device’s%20location




Source:      https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-
lock-lost-windows-device#:~:text=Find%20your%20Windows%20device,map


                                                                                     22
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 24 of 26




%20showing%20your%20device’s%20location




Source: https://www.youtube.com/watch?v=Mo8W-xRpCHU, at 2:57




                                                                 23
  Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 25 of 26




                                                                 Notification in
                                                                 the lost/stolen
                                                                    device.




Source: https://www.youtube.com/watch?v=Mo8W-xRpCHU, at 3:16 (annotated)

Further, to the extent this element is performed at least in part by Defendant’s
software source code, Plaintiff shall supplement these contentions pursuant to
production of such source code by the Defendant.




                                                                                   24
                     Case 6:21-cv-00306 Document 1-6 Filed 03/29/21 Page 26 of 26




1. List of References
  1. https://www.dell.com/en-us/work/shop/dell-laptops-and-notebooks/latitude-7424-rugged-extreme-
     laptop/spd/latitude-14-7424-laptop/xctol742414us#techspecs_section, last accessed on March 18,
     2021.
  2. https://support.Microsoft.com/en-us/help/11579/Microsoft-account-find-and-lock-lost-windows-
     device#:~:text=Find%20your%20Windows%20device,map%20showing%20your%20device's
     %20location. , last accessed on March 18, 2021.
  3. https://www.youtube.com/watch?v=Mo8W-xRpCHU, last accessed on March 18, 2021.




                                                                                                      25
